Order entered October 7, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00552-CV

                          DIANE B. SANTIAGO, ET AL., Appellants

                                                 V.

                        CENTRAL MORTGAGE COMPANY, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-04179-2011

                                                ORDER
       On July 2, 2014, the Court ordered that this appeal be submitted without the reporter’s

record. Thereafter, appellants’ August 4, 2014 motion for an extension of time to file a brief was

granted without addressing their request to allow briefing on the reporter’s record which was

filed the same day as the motion. Accordingly, we VACATE this Court’s July 2, 2014 order.

       Appellants’ brief includes citations to the reporter’s record.     Appellee filed a brief

without citing to the reporter’s record in light of this Court’s July 2, 2014 order. Because this

appeal will now be submitted with the reporter’s record, appellee may file an amended brief

within thirty days of the date of this order.

                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE